COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, Beales and Decker
UNPUBLISHED


              Argued by teleconference


              BARBARA DEANNE SMITH
                                                                              MEMORANDUM OPINION* BY
              v.     Record No. 1483-14-1                                    JUDGE MARLA GRAFF DECKER
                                                                                    APRIL 7, 2015
              ERIC WENDELL THOMPSON


                                 FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                                               Mary Jane Hall, Judge

                               Kellam T. Parks (T. Alexander Cloud, Jr.; The Law Office of Kellam
                               T. Parks, PLLC, on brief), for appellant.

                               No brief or argument for appellee.


                     Barbara Deanne Smith (the wife) appeals a decision of the circuit court that certain benefits

              to which she was entitled pursuant to her written agreement with Eric Wendell Thompson (the

              husband) upon their separation and divorce terminated when she remarried. The wife contends that

              the agreement provided for payments that were expressly “in lieu of” spousal support. Accordingly,

              she argues that Code § 20-109(D), which states that spousal support terminates upon the recipient’s

              remarriage absent an express provision to the contrary, does not apply. We hold that the financial

              obligations at issue were spousal support for purposes of Code § 20-109(D) and terminated upon the

              wife’s remarriage. Therefore, we affirm the circuit court’s ruling. We also decline the wife’s

              request for an award of attorney’s fees and costs on appeal.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                        I. BACKGROUND

       The parties had a child together in 1991 and married in 1994. They separated in 2006.

They signed a joint property settlement agreement on May 1, 2008. Their child was seventeen

years old at that time. The agreement was the product of the parties’ joint meeting with a lawyer,

as well as input that they received from the husband’s stepsister, who was a paralegal, and the

wife’s employer, who had a law degree but did not practice law.

       The agreement was structured as a series of twelve separately numbered paragraphs. The

first section, titled “Generally,” included the statement that the parties intended by “th[e]

agreement[] to make a final and complete settlement of all of [their] rights and obligations

concerning child custody and division of property.” This overview section did not mention

spousal support. However, a subsequent section, Paragraph IV, addressed child and spousal

support. Paragraph V addressed the division of marital property and debts.

       More specifically, the agreement provided as follows regarding child and spousal

support:

               IV. WAIVER OF RIGHT TO SUPPORT: In consideration of the
                   other terms of this agreement, and whereas both spouses are
                   fully self supporting, both parties waive all right or claim
                   which they may now have to receive support or maintenance
                   from the other, subject to the below listed provisions. No
                   court shall have jurisdiction to award spousal support at any
                   time regardless of any circumstances that may arise, other
                   [than] those expressly listed within this agreement.

                    A. Husband acknowledges that he is presently liable to wife
                       for the cost of child care and support in the amount of
                       $200 a month . . . up to and including (with final payment)
                       July 1, 2009.

                    B. Wife agrees to waive receipt of spousal support in lieu of:

                        1. Husband maintaining the cost of medical, dental and
                           auto insurance coverage for Wife and Minor Child, cost
                           of all personal property taxes on the two vehicles
                           currently owned by the parties and monthly cost of
                                                -2-
                           maintenance and insurance of the Sprint cell phones for
                           Wife and Minor Child.

                       2. Husband will continue to maintain life insurance
                          policies on Husband, naming Wife as beneficiary and
                          in the event of Wife pre-deceasing Husband,
                          beneficiary will be Minor Child . . . .

(Emphases added).

       A final decree of divorce that affirmed, ratified, and incorporated the agreement was

entered July 14, 2008. In February 2009, the wife remarried.

       About five years after the divorce, in August 2013, the wife filed a petition seeking

issuance of a rule to show cause requiring the husband to explain why he had not maintained the

various types of insurance required by the parties’ agreement or paid the personal property taxes

and cellular telephone expenses.1 At the subsequent show cause hearing, the wife conceded that

the parties’ agreement was not “the most artfully drafted document” but emphasized that it

specifically referred to the payments at issue as being “in lieu of” spousal support.2 She argued,

in the alternative, that if the agreement was ambiguous, the intent of the parties would be

relevant, and she presented her own unrebutted testimony on the issue of intent. The husband

contended that the insurance, tax, and cell phone expenses were items to be paid “in kind” and

were “in the nature . . . of spousal support” because they were grouped with the provision of the

agreement concerning spousal support. As a result, he contended that his obligation to pay them

terminated upon the wife’s remarriage in early 2009. The trial court agreed with the husband,

characterizing the obligations at issue as “spousal support in kind” such that they terminated

upon the wife’s remarriage.


       1
        The wife also contended that the husband failed to pay child support. That matter was
addressed at the hearing, was decided in the wife’s favor, and is not in dispute in this appeal.
       2
          The wife concedes that the husband’s obligation to pay the listed expenses for the
parties’ daughter terminated when the daughter reached the age of majority.
                                              -3-
                                          II. ANALYSIS

       The wife argues on appeal that the circuit court erred in concluding that the obligations at

issue are for all practical purposes spousal support payments that terminated upon her

remarriage. She also seeks an award of attorney’s fees and costs. We hold that the circuit did

not err in classifying the obligations as spousal support payments. Further, we deny the wife’s

request for an award of attorney’s fees and costs on appeal.

                          A. The Agreement and the Wife’s Remarriage

       Our appellate review of the circuit court’s ruling requires us to examine both the statutory

scheme and the provisions of the parties’ agreement. That review is governed by

well-established principles. The construction of a statute is a question of law that we review de

novo on appeal. See, e.g., Dowling v. Rowan, 270 Va. 510, 519, 621 S.E.2d 397, 401 (2005).

Similarly, the construction to be given a settlement agreement entered into upon divorce, like any

contract, is a question of law as long as the contract is not ambiguous. See, e.g., Stacy v. Stacy,

53 Va. App. 38, 43-44, 669 S.E.2d 348, 350-51 (2008) (en banc).3

       Upon divorce, a spouse may seek court-ordered spousal support based on various

statutory factors. See Code § 20-107.1. Alternatively, the parties may enter into an agreement

regarding the payment or nonpayment of spousal support. See Code § 20-109. “‘Court ordered

support is intended to place the burden on a spouse or parent to maintain his or her family rather

than placing that burden on the state.’” Wiencko v. Takayama, 62 Va. App. 217, 232, 745

S.E.2d 168, 175 (2013) (quoting Williams v. Williams, 4 Va. App. 19, 24, 354 S.E.2d 64, 66

(1987)). An agreement concerning spousal support may achieve the same goal. Cf. id.


       3
         Only if an agreement is ambiguous may parol testimony be accepted to determine its
meaning. See, e.g., Stroud v. Stroud, 49 Va. App. 359, 367, 641 S.E.2d 142, 146 (2007). An
agreement is not ambiguous “‘merely because the parties disagree as to the meaning of the terms
used.’” Stacy, 53 Va. App. at 42 n.3, 669 S.E.2d at 350 n.3 (quoting Plunkett v. Plunkett, 271
Va. 162, 168, 624 S.E.2d 39, 42 (2006)).
                                              -4-
        Spousal support may take various forms. A court may order that statutory support be

made in periodic payments for a defined or undefined duration, in lump sum, or “in any

combination thereof.” Code § 20-107.1(C). Also, spousal support payments may be made

directly to the obligee spouse or, upon court order or agreement, indirectly to a third party on the

obligee spouse’s behalf. See, e.g., Code § 20-107.1(H)(5) (implicitly recognizing the ability of a

court to order “in kind” payments by imposing certain requirements on spousal support payments

“ordered to be paid directly to the obligee”); Duvall, Blackburn, Hale & Downey v. Siddiqui,

243 Va. 494, 496-98 & n.1, 416 S.E.2d 448, 449-50 & n.1 (1992) (classifying as “‘in kind’

support” certain payments, including utilities and auto expenses, that the husband agreed to make

“directly” to third parties).

        Code § 20-109, in relevant part, provides that spousal support terminates upon the

remarriage of the party receiving support “[u]nless otherwise provided by stipulation or

contract.” Code § 20-109(D); see also Code § 20-109.1 (making clear that this principle also

applies if the court affirms, ratifies, and incorporates an agreement between separating or

divorcing parties into its decree). In order to avoid this automatic termination, the statute

“contemplates an expressed, not implied, [contractual] provision that [spousal] support shall not

terminate upon death or remarriage.” Radford v. Radford, 16 Va. App. 812, 813, 433 S.E.2d 35,

36 (1993); see Hardesty v. Hardesty, 40 Va. App. 663, 669-70, 581 S.E.2d 213, 216-17 (2003)

(en banc); Miller v. Hawkins, 14 Va. App. 192, 197, 415 S.E.2d 861, 864 (1992). The statute’s

purpose in requiring an express provision to continue spousal support after remarriage is to

“resolv[e] ambiguity” and thereby “reduce[] litigation.” Radford, 16 Va. App. at 813, 433




                                                -5-
S.E.2d at 36.4 “To permit its mandate to be overcome by implication would introduce

ambiguity, encourage litigation and, thereby, undermine the statute’s purpose.” Id.

       Here, the wife contends that the parties’ agreement for the husband to pay certain

expenses on her behalf is not subject to automatic termination under Code § 20-109(D) because

the payments at issue are made expressly “in lieu of” spousal support rather than “as and for”

spousal support. Paragraph IV(B) of the agreement, viewed alone, provides that the wife waives

the right to spousal support and agrees to the husband’s payment—“in lieu of” spousal support—

of the various other types of benefits listed. Those benefits include health, automobile, and life

insurance, personal property taxes, and expenses for cellular telephone service. Therefore, she

argues, the trial court erred in holding that the payments were spousal support for purposes of

Code § 20-109(D) and terminated upon her remarriage.

       This Court, however, must review the document in its entirety along with the applicable

statutes and case law. In construing a contract, settled principles provide that a court must avoid

treating a word or clause as “‘meaningless if a reasonable meaning can be given to it.’” Stacy,

53 Va. App. at 48, 669 S.E.2d at 352-53 (quoting Dominion Sav. Bank, FSB v. Costello, 257 Va.

413, 417, 512 S.E.2d 564, 567 (1999)) (internal quotation marks omitted). Additional principles

of construction provide that the reviewing court must interpret a contract as a whole,

harmonizing its parts when possible. Id. at 48, 669 S.E.2d at 353. Mere “unartful[]” drafting

does not render an agreement ambiguous “if its parts can be read together without conflict.”

Doswell Ltd. P’ship v. Va. Elec. & Power Co., 251 Va. 215, 223, 468 S.E.2d 84, 88 (1996).


       4
         Such a statute is based on the presumption that the “legal obligation of support
embodied in the new marital relationship” minimizes the risk of need for state intervention to
provide support. See Voyles v. Voyles, 644 P.2d 847, 849 (Alaska 1982), modified by Hixson v.
Sarkesian, 66 P.3d 753, 760 (Alaska 2003). Ending “the obligation of support from the past
marital relationship,” in turn, increases the ability of the “independent spouse” to “enter into a
new marital relationship, raise a family, or take on [other] new financial responsibilities.”
Voyles, 644 P.2d at 849.
                                                  -6-
Applying these principles, we conclude that the trial court did not err in its construction of the

parties’ agreement.

       Paragraph IV of the agreement covers spousal support and child support. Although it is

titled “Waiver of Right to Support,” it specifically provides for a set amount of monthly child

support in Paragraph IV(A). Clearly, therefore, it does not reflect a waiver of all support.

Further, the introductory paragraph that follows the heading and precedes the lettered and

numbered subparagraphs contains additional relevant language. The first sentence of that

paragraph refers generally to all types of support. It states that both parties waive any right to

“receive support or maintenance from the other,” but it makes that waiver “subject to the below

listed provisions.” (Emphasis added). This language, although general, implies that the

provisions that follow involve support. The second sentence of the introductory paragraph is

more specific and states that no court has jurisdiction to award “spousal support at any time

regardless of any circumstances . . . , other [than] those expressly listed within this agreement.”

(Emphasis added). This language, like the language in the first sentence, implies that payments

made pursuant to other “circumstances” listed in this portion of the agreement do, in fact,

constitute spousal support.

       It was within this structural framework that the parties provided for the payment of child

support in Paragraph IV(A) and the benefits at issue in Paragraph IV(B). The meaning we glean

from the language and structure of Paragraph IV as a whole is that the phrase “in lieu of [spousal

support]” is simply shorthand for the fact that the agreement does not require the husband to pay

periodic spousal support directly to the wife in a fixed monthly sum. We conclude that, in the

context of the entire agreement, the payments to be made on the wife’s behalf are a form of

spousal support for purposes of Code § 20-109(D).




                                                -7-
       This Court’s decision in McCoy v. McCoy, 55 Va. App. 524, 687 S.E.2d 82 (2010),

supports this conclusion. In McCoy, this Court held that under the language of an agreement

entered into between former spouses and incorporated into their divorce decree, the former

husband’s obligation to provide health insurance coverage for his former wife was not spousal

support. Id. at 529-30, 687 S.E.2d at 84. The Court noted that “the spousal support section and

the insurance section [of the agreement] are completely separate, with several sections regarding

distribution of the marital assets and debt coming between them.” Id. at 529, 687 S.E.2d at 84.

We further noted that the structure and operation of the two provisions were also separate. Id.

The former “[h]usband’s obligation to provide the insurance arose when he signed the agreement

. . . .” Id. Regarding spousal support, however, the former wife specifically released her

ex-husband “‘from any and all claims for her support and maintenance as his [former] [w]ife,

provided that the [former] [h]usband shall, at all times, perform his obligations as stated in th[e]

[a]greement.’” Id. at 526, 687 S.E.2d at 82-83 (emphasis omitted). The Court ultimately ruled

that health insurance was not a form of spousal support under the agreement. Id. at 530, 687

S.E.2d at 84. We reached this conclusion for two reasons: (1) the agreement defined spousal

support as an obligation that would arise, if at all, “in the future due to [the former] husband’s

failure to abide by the agreement” and (2) the former husband’s obligation to provide health

insurance “[did] not arise because he breached the agreement.” Id. at 529-30, 687 S.E.2d at 84

(emphasis added).

       In the instant case, by contrast, the husband’s obligation to provide the insurance and

other benefit payments at issue was specifically set out in the same section in which the wife

agreed to waive the “recei[pt] [of] support or maintenance [directly] from the [husband].” Most

importantly, her waiver of the right to that support was expressly made “subject to the below

listed provisions,” which were specifically itemized in that same section of the agreement.

                                                -8-
Those provisions included the husband’s duty to maintain the cost of medical, automobile, and

life insurance coverage for or on behalf of the wife; all personal property taxes on the two

vehicles owned by the parties; and monthly “maintenance and insurance” for the wife’s cell

phone. Thus, the wife waived one form of spousal support, periodic monthly payments to her in

a set dollar amount, in exchange for receiving support in a different form, various “in kind”

payments for insurance, personal property taxes, and cell phone service. Cf. Code

§§ 20-60.3(8)(a), 20-107.1(H)(3) (providing that certain orders directing the payment of spousal

support shall include a “statement as to whether there is an order for health care coverage” for a

spouse or former spouse); Code § 20-108.1(C) (authorizing a court determining child support “to

order either party or both parties to provide . . . health care coverage for a spouse or former

spouse”); Wroblewski v. Russell, 63 Va. App. 468, 480-81 & n.6, 759 S.E.2d 1, 7 & n.6 (2014)

(holding that “the Code evinces an unmistakable legislative intent to permit trial courts to enter

. . . an order” directing one spouse in a divorce to pay the health insurance premiums of the other

spouse and that “[a]n order directing [such payment] . . . is best conceptualized as a component

part of the maintenance and support of the spouse receiving the premiums”).

       The parties could easily have opted to override the automatic termination effected by

Code § 20-109(D) by expressly providing that the payments at issue were not to terminate under

that code section upon the wife’s remarriage. They did not do so.

       Accordingly, we conclude that Code § 20-109(D) applies and the husband’s obligation

terminated by operation of law. To hold otherwise on the facts of this case would defeat the

General Assembly’s purpose of resolving any uncertainty in favor of termination. Cf. Hardesty,

40 Va. App. at 667-70, 581 S.E.2d at 216-17 (holding that a provision stating “that spousal

support ‘cannot be terminated for any reason’” is insufficient to meet the specificity requirement

of Code § 20-109(D) and that “‘any attempt to abrogate [its effect] requires express language

                                                -9-
either citing the statute or expressly stating that remarriage does not terminate the obligation’”

(quoting MacNelly v. MacNelly, 17 Va. App. 427, 430, 437 S.E.2d 582, 584 (1993))).

                                   B. Attorney’s Fees on Appeal

       The wife seeks an award of attorney’s fees and costs on appeal. Whether to award

attorney’s fees and costs on appeal is discretionary. This Court takes into consideration factors

such as whether the requesting party has prevailed or other reasons exist to support an award of

fees and costs. See, e.g., Estate of Hackler v. Hackler, 44 Va. App. 51, 75, 602 S.E.2d 426, 438

(2004); O’Loughlin v. O’Loughlin, 23 Va. App. 690, 695, 479 S.E.2d 98, 100 (1996). Here, the

wife has not prevailed. In addition, she has presented no evidence or argument on brief

advancing any other grounds upon which an award of fees and costs might be warranted. Thus,

we decline the wife’s request for an award of attorney’s fees and costs.

                                        III. CONCLUSION

       We hold that the financial obligations at issue were spousal support for purposes of Code

§ 20-109(D) and terminated upon the wife’s remarriage. Therefore, we affirm the circuit court’s

ruling. We also decline the wife’s request for an award of attorney’s fees and costs on appeal.

                                                                                           Affirmed.




                                               - 10 -